DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office action is in response to the amendment filed 04/11/2022. Claims 1, 5-6, 9, 16, 21-36 are pending with claims 2-4, 7-8, 10-15, 17-20 cancelled and claims 21-36 newly added.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0056] recites “less than 0.5 0.5 °C” and should be -- less than 0.5 °C--.  
Appropriate correction is required
Claim Objections
Claims 16, 26 are objected to because of the following informalities:  
Claim 16 recites “a side portion of the adiabatic body” in the last two lines and should be --the side portion of the adiabatic body--.  
Claim 26 recites “a side portion of the adiabatic body” in the last two lines and should be --the side portion of the adiabatic body--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the side portion of the vacuum adiabatic body" on page 4 in lines 6-7 however no side portion of the vacuum adiabatic body has been previously recited.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9, 21-23, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comstock (US Pat. 2,000,882).
Regarding claim 1, Comstock discloses a vacuum adiabatic body comprising: a first plate (2, Fig. 2) to define a first portion of a wall (inner wall); a second plate (3) to define a second portion of the wall (outer wall); a side frame (side frame interpreted as connected elements 183, 185, 186, 187, 189, 220, 221) to define another portion of the wall for an inner space (side frame 183, 185, 186, 187, 189, 220, 221 extending from inner wall 2 adjacent inner space defining another portion of the wall for an inner space), the another portion of the wall including a wall (portions 183, 186) extending in a direction of a height of the inner space (height direction interpreted as direction from first plate to second plate), wherein the vacuum adiabatic body provides a heat transfer path between the first plate and the second plate by passing along the side frame (heat capable of transferring between the first plate and the second plate by passing along the side frame), wherein the side frame (side frame 183, 185, 186, 187, 189, 220, 221) has a portion that extends from a main portion of the vacuum adiabatic body (portions 185, 220, 221 extending from a main portion toward a side portion 193 of the vacuum adiabatic body) toward a side portion of the vacuum adiabatic body (side portion 193 of vacuum adiabatic body), and wherein the side frame (portion 189 of side frame) is spaced apart from the side portion (193) of the vacuum adiabatic body (frame portion 189 shown spaced from side portion 193 of vacuum adiabatic body), such that the heat transfer via the side frame toward the side portion of the vacuum adiabatic body can be reduced (space between portions 189 and 193 capable of reducing heat transfer via the side frame toward the side portion of the vacuum adiabatic body).
Regarding claim 5, Comstock discloses the vacuum adiabatic body according to claim 1, wherein the side frame (elements 183, 185, 186, 187, 189, 220, 221) includes a first portion (186) and a second portion (187, 189), the first portion of the side frame is spaced apart from the second portion of the side frame (Fig. 2), and a third portion (185, 220, 221) disposed between the first portion (186) of the side frame and the second portion (187) of the side frame.
Regarding claim 6, Comstock discloses the vacuum adiabatic body according to claim 5, wherein the first portion of the side frame (186) is spaced apart from a front portion of the vacuum adiabatic body (portion 190 interpreted as front portion aligning with door side 170), and the second portion of the side frame (189) contacts the front portion (190) of the vacuum adiabatic body (page 3, column 1, lines 22-32).
Regarding claim 9, Comstock discloses a vacuum adiabatic body comprising: a first plate (2, Fig. 2) to define a first portion of a wall; a second plate (3) to define a second portion of the wall; a side frame (side frame interpreted as connected elements 183, 185, 186, 187, 189, 220, 221) to define another portion of the wall for an inner space (side frame 183, 185, 186, 187, 189, 220, 221 extending from inner wall 2 adjacent inner space defining another portion of the wall for an inner space), the another portion of the wall (portions 183, 186) including a wall extending in a direction of a height of the inner space (height direction interpreted as direction from first plate to second plate), wherein the vacuum adiabatic body provides a heat transfer path between the first plate and the second plate by passing along the side frame (heat capable of transferring between the first plate and the second plate by passing along the side frame), wherein the side frame has a portion (185, 220, 221) extending from a rear portion of the vacuum adiabatic body (rear interpreted as side opposite of door 170) toward a front portion of the vacuum adiabatic body (front portion interpreted as side with door 170), and wherein the portion of the side frame (185, 220, 221) is spaced apart from the side portion (193) of the vacuum adiabatic body, such that the heat transfer via the side frame toward the side portion of the vacuum adiabatic body can be reduced (space between portions 185, 220 or 221 of side frame and side portion 193 of the vacuum adiabatic body capable of reducing heat transfer via the side frame toward the side portion of the vacuum adiabatic body).
Regarding claim 21, Comstock discloses the vacuum adiabatic body according to claim 1, wherein the second plate (3) includes a front part (191) disposed at a front surface of the vacuum adiabatic body (front surface of sidewall) and a side part (184) disposed at the side portion of the vacuum adiabatic body (side or edge of vacuum adiabatic body), and the side frame (189) contacts the side part (184) via an edge part (190; page 3, column 1, lines 26-32), and wherein the side frame defines at least a portion of the wall adjacent the inner space (side frame 183, 185, 186, 187, 189, 220, 221 extending from inner wall 2 adjacent inner space defining another portion of the wall for an inner space).
Regarding claim 22, Comstock discloses the vacuum adiabatic body according to claim 5, wherein the third portion (185, 220, 221) of the side frame has a portion extending in a direction of a height of the inner space (height direction interpreted as direction from first plate to second plate).
Regarding claim 23, Comstock discloses the vacuum adiabatic body according to claim 5, wherein the first portion (186) of the side frame is spaced apart from the side portion (193) of the vacuum adiabatic body, and the second portion (187) of the side frame is spaced apart from the side portion (193) of the vacuum adiabatic body (space shown between portions 189 and 193).
Regarding claim 26, Comstock discloses a vacuum adiabatic body comprising: a first plate (2, Fig. 2) to define a first portion of a wall; a second plate (3) to define a second portion of the wall; a side frame (side frame interpreted as connected elements 183, 185, 186, 187, 189, 220, 221) to define another portion of the wall for an inner space (side frame 183, 185, 186, 187, 189, 220, 221 extending from inner wall 2 adjacent inner space defining another portion of the wall for an inner space), the another portion of the wall including a wall (183, 185, 186) extending in a direction of a height of the inner space (height direction interpreted as direction from first plate to second plate); and a support (171) configured to maintain a distance between the first plate and the second plate (page 2, column 1, lines 65-73), the support (171) being disposed next to at least one of the first plate (2) and the second plate (3), wherein the support (171) includes at least one of a bar (bar or strut 171) extending in a direction of the height of the inner space and a support plate (207) extending in a direction of a width of the inner space, wherein the vacuum adiabatic body provides a heat transfer path between the first plate and the second plate by passing along the side frame (heat capable of transferring between the first plate and the second plate by passing along the side frame), and wherein the side frame (183, 185, 186, 187, 189, 220, 221) has a portion spaced apart from a side portion (193) of the vacuum adiabatic body (frame portion 189 shown spaced from side portion 193 of vacuum adiabatic body), such that the heat transfer via the side frame toward a side portion of the vacuum adiabatic body can be reduced (space between portions 189 and 193 capable of reducing heat transfer via the side frame toward the side portion of the vacuum adiabatic body).
Regarding claim 28, Comstock discloses the vacuum adiabatic body according to claim 26, wherein the support includes adjacent bars (171), a temperature difference ΔT1 between a geometric center formed by the adjacent bars and a point at which each of the adjacent bars is located being provided to be less than 0.5 °C (vacuum adiabatic body capable of a temperature difference ΔT1 between a geometric center formed by the adjacent bars and a point at which each of the adjacent bars is located being provided to be less than 0.5 °C, at least when inner and outer temperature are the same).
Regarding claim 29, Comstock discloses the vacuum adiabatic body according to claim 26, wherein the support includes adjacent bars (171), wherein a temperature difference ΔT2 between the geometric center formed by the adjacent bars and an edge portion of the vacuum adiabatic body being provided to be less than 0.5 °C (vacuum adiabatic body capable of a temperature difference ΔT2 between the geometric center formed by the adjacent bars and an edge portion of the vacuum adiabatic body being provided to be less than 0.5 °C, at least when inner and outer temperature are the same).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 24, 25, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US Pat. 2,000,882) in view of Jung et al. (US PG Pub. 2012/0104923).
Regarding claim 16, Comstock discloses a vacuum adiabatic body comprising: a first plate (2, Fig. 2) to define a first portion of a wall; a second plate (3) to define a second portion of the wall; a side frame (side frame interpreted as connected elements 183, 185, 186, 187, 189, 220, 221) to define another portion of the wall for an inner space (side frame 183, 185, 186, 187, 189, 220, 221 extending from inner wall 2 adjacent inner space defining another portion of the wall for an inner space), the another portion of the wall including a wall (183, 185, 186) extending in a direction of a height of the inner space (height direction interpreted as direction from first plate to second plate), wherein the vacuum adiabatic body provides a heat transfer path between the first plate and the second plate by passing along the side frame (heat capable of transferring between the first plate and the second plate by passing along the side frame), and wherein the side frame (183, 185, 186, 187, 189, 220, 221) has a portion spaced apart from a side portion (193) of the vacuum adiabatic body (frame portion 189 shown spaced from side portion 193 of vacuum adiabatic body), such that the heat transfer via the side frame toward a side portion of the vacuum adiabatic body can be reduced (space between portions 189 and 193 capable of reducing heat transfer via the side frame toward the side portion of the vacuum adiabatic body).
Comstock does not explicitly teach a conductive resistance sheet provided to prevent heat conduction between the first plate and the second plate and connected to at least one of the first and second plate, the conductive resistance sheet having a smaller thickness than the first plate, or a heat conduction distance of the conductive resistance sheet being provided longer than a linear distance of the first and the second plate.
Jung teaches the concept of a vacuum adiabatic body including a conductive resistance sheet (blocking member 210) provided to prevent heat conduction between the first plate (110) and the second plate (120; paragraphs 88, 101-102) and connected to at least one of the first and second plate (Fig. 6), the conductive resistance sheet having a smaller thickness than the first plate (210 having thin film shape having a smaller thickness than the first plate 110), or a heat conduction distance of the conductive resistance sheet being provided longer (longer via path C, Fig. 6) than a linear distance (linear distance B) of the first and the second plate which allows heat transfer to be minimized and suppressed preventing heat of the outer case from influencing toward the inner case (paragraphs 101-102). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Comstock to include a conductive resistance sheet provided to prevent heat conduction between the first plate and the second plate and connected to at least one of the first and second plate, the conductive resistance sheet having a smaller thickness than the first plate, or a heat conduction distance of the conductive resistance sheet being provided longer than a linear distance of the first and the second plate taught by Jung in order to minimize the heat transfer between the first and second plate to prevent heat of the outer case from influencing toward the inner case.
Regarding claim 24, Comstock as modified discloses the vacuum adiabatic body according to claim 16, and Jung further teaches wherein one surface of the conductive resistance sheet (210) is thermally insulated by the inner space (130), and wherein the conductive resistance sheet (210) and the first (110) and the second (120) plates are made of a same material (metal; paragraph 88).
Regarding claim 25, Comstock as modified discloses the vacuum adiabatic body according to claim 16, and Jung further teaches wherein the conductive resistance sheet (210) is spaced apart from the side portion of the vacuum adiabatic body (at least portion 213 of conductive resistance sheet shown spaced apart from side portions 170, 230 of vacuum adiabatic body).
Regarding claim 36, Comstock discloses a vacuum adiabatic body comprising: a first plate (2, Fig. 2) to define a first portion of a wall; a second plate (3) to define a second portion of the wall; a side frame (side frame interpreted as connected elements 183, 185, 186, 187, 189, 220, 221) to define another portion of the wall for an inner space (side frame 183, 185, 186, 187, 189, 220, 221 extending from inner wall 2 adjacent inner space defining another portion of the wall for an inner space), the another portion of the wall including a wall (183, 185, 186) extending in a direction of a height of the inner space (height direction interpreted as direction from first plate to second plate); a support (171) configured to maintain a distance between the first plate and the second plate (page 2, column 1, lines 65-73), the support being disposed next to at least one of the first plate (2) and the second plate (3).
Comstock does not explicitly teach the support includes a bar extending between the second plate and the side frame to maintain a gap in the inner space, the bar supporting the side frame.
Jung teaches the concept of a vacuum adiabatic body having a support that includes a bar (reinforcing member 230, 330) extending between the second plate (120) and the side frame (frame portion 311, 312 of blocking member 310) to maintain a gap in the inner space, the bar supporting the side frame (330 shown reinforcing end of sealing unit 300 with frame portion around second plate 120) that reinforces the strength of the sealing unit and protect from impact (paragraphs 106, 114). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Comstock to have the support includes a bar extending between the second plate and the side frame to maintain a gap in the inner space, the bar supporting the side frame taught by Jung in order to reinforce and strengthen the end and side frame of the vacuum adiabatic body.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US Pat. 2,000,882) in view of Jung et al. (US PG Pub. 2012/0104923), further in view of Lee et al. (US PG Pub. 2014/0315011).
Regarding claim 27, Comstock discloses the vacuum adiabatic body according to claim 26, wherein a material of the support includes a non-conducting material (page 2, column 1, lines 65-72) but does not explicitly teach a resin or a material selected from the group consisting of PC, glass fiber PC, low outgassing PC, PPS, and LCP.
Lee teaches the concept of a vacuum adiabatic body having a material of the support includes a resin or a material selected from the group consisting of PC, glass fiber PC, low outgassing PC, PPS, and LCP (paragraph 26) as a known material for providing adequate strength and support while reducing the conductive and radiative heat transfer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Comstock to have a material of the support includes a resin or a material selected from the group consisting of PC, glass fiber PC, low outgassing PC, PPS, and LCP taught by Lee in order to substitute known types of support material for reducing the amount of heat transferred through the adiabatic body.
Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US Pat. 2,000,882) in view of Jung et al. (US PG Pub. 2013/0105496).
Regarding claims 30-32, Comstock discloses the vacuum adiabatic body according to claim 26, wherein when at least one of the support plate (207) and the bar (171) is disposed in the inner space.
Comstock is silent regarding the vacuum pressure of the inner space.
Jung teaches the concept of a vacuum adiabatic body having a vacuum pressure of 10^(-3) Torr to achieve desired insulation performance (paragraph 74-75). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Comstock to have  1.8x10^(-6) Torr < V ≤ 2.65x10^(-1) Torr, V being defined a vacuum pressure in the inner space; wherein 4.5x10^(-3) Torr < V ≤  2.65x10^(-1) Torr; wherein 1.2x10^(-2) Torr ≤ V ≤  2.65x10^(-1) Torr taught by Jung in order to achieve desired insulation performance from the vacuum adiabatic body.
Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock (US Pat. 2,000,882) in view of Boffito et al. (WO 93/25843).
Regarding claim 33, Comstock discloses the vacuum adiabatic body according to claim 26, wherein a gas in the inner space is exhausted by a vacuum pump (via 7; page 2, column 1, lines 50-55) but does not explicitly teach while the inner space being baked during Δt1 and the gas in the inner space is absorbed by a getter while the inner space being baked during Δt2, the Δt1 is larger than the Δt2.
Boffito teaches the concept of a vacuum adiabatic body having a forming process that includes a gas in the inner space is exhausted by a vacuum pump while the inner space being baked during Δt1 (see pages 6-7) and the gas in the inner space is absorbed by a getter (step D; page 6) while the inner space being baked during Δt2, the Δt1 is larger than the Δt2 (pump down process longer than activation of getter; page 6) as a known process of removing moisture when forming the vacuum adiabatic body to maintain the inner space in a vacuum state (page 7, line 18 to page 8, line 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Comstock to have a gas in the inner space is exhausted by a vacuum pump while the inner space being baked during Δt1 and the gas in the inner space is absorbed by a getter while the inner space being baked during Δt2, the Δt1 is larger than the Δt2 in order to remove moisture during the forming process to maintain the inner space in an evacuated state. It is noted that claim 33 contains a product by process limitation (i.e. a gas in the inner space is exhausted by a vacuum pump while the inner space being baked during Δt1 and the gas in the inner space is absorbed by a getter while the inner space being baked during Δt2, the Δt1 is larger than the Δt2) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 34 and 35, Comstock as modified discloses the vacuum adiabatic body according to claim 33, and adding the teachings of the vacuum adiabatic body of Boffito further would arrive at a minimum of a vacuum pressure in the inner space during the Δt2 is smaller than a minimum of a vacuum pressure in the inner space during the Δt1 (getter activation would have a smaller minimum vacuum pressure than the pump down portion); wherein a maximum of a vacuum pressure in the inner space during the Δt2 is smaller than a maximum of a vacuum pressure in the inner space during the Δt1 (getter activation would have a smaller maximum vacuum pressure than the pump down portion). It is noted that claims 34 and 35 contain a product by process limitation (i.e. “a minimum of a vacuum pressure in the inner space during the Δt2 is smaller than a minimum of a vacuum pressure in the inner space during the Δt1” and “a maximum of a vacuum pressure in the inner space during the Δt2 is smaller than a maximum of a vacuum pressure in the inner space during the Δt1”) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 04/11/2022, with respect to claims 1-8, 10, 14, 15 and 18 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-8, 10, 14, 15 and 18 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763